—Judgment, Supreme Court, New York County (Herbert Altman, J.), rendered May 21, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
By making a general objection, as well as by failing to request any further relief after the court struck the offending testimony, defendant failed to preserve his current claims that a brief comment during an officer’s testimony suggested other crimes and violated an in limine ruling made by a different Justice at a prior trial ending in a hung jury (People v Malizia, 62 NY2d 755). We decline to review these claims in the interest of justice. Were we to review these claims, we would find that the court’s curative action was sufficient to prevent any prejudice to defendant from this isolated reference.
The prosecutor’s brief summation comment on the dangers of undercover work was not a “safe streets” argument, but was directly responsive to defendant’s summation argument attacking police testimony that safety concerns rendered certain photographic and recording devices impractical. In any event, this remark could not have deprived defendant of a fair trial. Concur — Ellerin, P. J., Rosenberger, Williams, Wallach and Andrias, JJ.